TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00517-CV



                               Ronald Wayne Charles, Appellant

                                                 v.

                                  Dora Alicia Charles, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
         NO. 184,150-A, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Advising that the parties have since resolved the issue giving rise to this appeal,

appellant Ronald Wayne Charles has filed an unopposed motion to dismiss. We grant Charles’s

motion and dismiss the appeal.1



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: September 24, 2014




       1
           See Tex. R. App. P. 42.1(a)(1).